DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 06/24/2021, with respect to the objection to the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 

Applicant’s arguments, see Remarks, filed 06/24/2021, with respect to the objection of claim 4 been fully considered and are persuasive.  The objection of claim 4 has been withdrawn. 

Applicant’s arguments with respect to claims 1-9 have been considered but are moot in light of the amendments to the claims.

Claim Status
Claims 1, 4, 8, and 9 have been amended; support for these amendments can be found in the original instant specification at [0026] and [0040].
Claims 1-9 are currently pending and have been examined on the merits in this office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 1 recites “…wherein the ScCeSZ electrolyte layer and the SDC electrolyte layer occurs at temperatures from about 1,200 0C to about 1,300 0C.”
Claim 7 depends upon claim 1 and therefore should further limit claim 1, however claim 7 recites “the fuel cell of claim 1, wherein the sintering of the fuel cell occurs at temperatures less than 1300 0C.”
The range “less than 1300 0C” does not limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2014/0199612 A1) in view of Kobayashi et al (US 8835077 B2), and further in view of Ramousse et al (US 20140010953 A1).
Regarding claims  1 and 7, Kim discloses a fuel cell (unit cell, [0043]) comprising an anode support (anode layer, 42 in Fig. 1 for example, [0043]), an anode functional layer disposed on top and in contact with the anode support (anode function layer “AFL”, [0045]), a ScCeSZ electrolyte layer disposed on top of and in contact with the anode functional layer (electrolyte layer, 44 in Fig. 1 for example, [0044]), an electrolyte layer disposed on top of and in contact with the ScCeSZ electrolyte layer (reaction barrier layer, 46 in Fig. 1 for example, [0049]), and a cathode layer disposed on top of and in contact with the SDC electrolyte layer (cathode layer, 48 in Fig. 1 for example, [0049]). 
While Kim does discloses that the electrolyte layer disposed on top of and in contact with the ScCeSZ electrolyte layer may be a gadolinium doped ceria oxide (“GDC”) membrane, Kim does not disclose that the electrolyte layer disposed on top of and in contact with the ScCeSZ electrolyte layer is a samarium doped CeO2 (SDC) electrolyte layer. 
Kobayashi teaches a fuel cell (1 in Fig. 1 for example, C3 / L20-22) including a barrier layer (13 in Fig. 1 for example) that contains a ceria-based material (C3 / L55-63). Kobayashi teaches the barrier layer (13) can inhibit diffusion of cation from a cathode into an                         
                            
                                
                                    (
                                    C
                                    e
                                    ,
                                    G
                                    d
                                    )
                                    O
                                
                                
                                    2
                                
                            
                        
                    ) or samarium-doped ceria (SDC:                         
                            
                                
                                    (
                                    C
                                    e
                                    ,
                                    S
                                    m
                                    )
                                    O
                                
                                
                                    2
                                
                            
                        
                    , C3 / L64-66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Kobayashi and substituted the a gadolinium doped ceria oxide (“GDC”) electrolyte layer of Kim with the samarium-doped ceria (SDC:                         
                            
                                
                                    (
                                    C
                                    e
                                    ,
                                    S
                                    m
                                    )
                                    O
                                
                                
                                    2
                                
                            
                        
                    ) barrier layer of Kobayashi to provide a samarium doped CeO2 (SDC) electrolyte layer disposed on top of and in contact with the ScCeSZ electrolyte layer. This modification would be made with the expectation that the simple substitution would achieve the predictable result of extending the life of the fuel cell.
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
However, modified Kim does not disclose wherein the ScCeSZ electrolyte layer and the SDC electrolyte layer occurs at temperatures from about 1,200 0C to about 1,300 0C.
Ramousse teaches a ceramic device suitable in solid oxide fuel cells ([0001]). Ramousse teaches the ceramic device can include doped zirconia and/or doped ceria ([0058]). Ramousse teaches for doped zirconia based samples, sintering temperatures from 1100-1300 0C are required ([0075]). Ramousse teaches for ceria based oxides, sintering temperatures between 1050-1300 0C are required ([0075]). 
While Ramousse does not explicitly teach the material of ScCeSZ (a zirconia based powder), Ramousse does teach that zirconia based samples electrolyte layer and the SDC 0C to about 1,300 0C, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (See MPEP § 2144.05)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Ramousse within the fuel cell of modified Kim and chosen a temperature at which the layers would occur within the claimed range. 
Furthermore, Ramousse teaches “a problem occurring during the production of multilayer structures for ceramic devices at high temperatures is the interdiffusion and reaction between materials of adjacent layers. Generally speaking, the higher the temperature especially during the sintering step is, the higher the amount of interdiffusion between adjacent layers will be. As the sintering temperature is however advantageously lowered with the method of the present invention, the amount of interdiffusion is reduced or suppressed, leading to less unwanted side reactions.” ([0056]).
Therefore, the sintering temperature is a result-effective variable that is up to one of ordinary skill in the art to decide based on what amount of interdiffusion and reactions between materials of adjacent layers is desired. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Regarding claim 2, modified Kim discloses all of the limitations of claim 1 as set forth above. 
Kim further discloses the anode functional layer is a NiO-ScCeSZ anode functional layer ([0045]). 

Regarding claim 3, modified Kim discloses all of the limitations of claim 1 as set forth above.
Kim further discloses that the fuel cell is a solid oxide fuel cell ([0042]).

Regarding claim 5, modified Kim discloses all of the limitations of claim 1 as set forth above. 
Kim discloses the thickness of the ScCeSZ electrolyte layer may be less than about 100 micrometers ([0044]). 
While Kim does not explicitly disclose the thickness of the ScCeSZ electrolyte layer ranges from about 1.5 μm to about 2.5 μm, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) 

Regarding claim 6, modified Kim discloses all of the limitations of claim 1 as set forth above. Modified Kim does not disclose the thickness of the SDC electrolyte layer ranges from about 9.5 μm to about 10.5 μm.

While Kobayashi does not explicitly teach the thickness of the SDC electrolyte layer ranges from about 9.5 μm to about 10.5 μm, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)


 Regarding claim 8, Kim discloses a fuel cell (unit cell, [0043]) comprising an anode support (anode layer, 42 in Fig. 1 for example, [0043]), a NiO-ScCeSZ anode functional layer disposed on top and in contact with the anode support (anode function layer “AFL”, [0045]), a ScCeSZ electrolyte layer disposed on top of and in contact with the anode functional layer (electrolyte layer, 44 in Fig. 1 for example, [0044]), an electrolyte layer disposed on top of and in contact with the ScCeSZ electrolyte layer (reaction barrier layer, 46 in Fig. 1 for example, [0049]), and a cathode layer disposed on top of and in contact with the SDC electrolyte layer (cathode layer, 48 in Fig. 1 for example, [0049]). 
While Kim does discloses that the electrolyte layer disposed on top of and in contact with the ScCeSZ electrolyte layer may be a gadolinium doped ceria oxide (“GDC”) membrane, Kim does not disclose that the electrolyte layer disposed on top of and in contact with the ScCeSZ electrolyte layer is a samarium doped CeO2 (SDC) electrolyte layer. 
Kobayashi teaches a fuel cell (1 in Fig. 1 for example, C3 / L20-22) including a barrier layer (13 in Fig. 1 for example) that contains a ceria-based material (C3 / L55-63). Kobayashi teaches the barrier layer (13) can inhibit diffusion of cation from a cathode into an                         
                            
                                
                                    (
                                    C
                                    e
                                    ,
                                    G
                                    d
                                    )
                                    O
                                
                                
                                    2
                                
                            
                        
                    ) or samarium-doped ceria (SDC:                         
                            
                                
                                    (
                                    C
                                    e
                                    ,
                                    S
                                    m
                                    )
                                    O
                                
                                
                                    2
                                
                            
                        
                    , C3 / L64-66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Kobayashi and substituted the a gadolinium doped ceria oxide (“GDC”) electrolyte layer of Kim with the samarium-doped ceria (SDC:                         
                            
                                
                                    (
                                    C
                                    e
                                    ,
                                    S
                                    m
                                    )
                                    O
                                
                                
                                    2
                                
                            
                        
                    ) barrier layer of Kobayashi to provide a samarium doped CeO2 (SDC) electrolyte layer disposed on top of and in contact with the ScCeSZ electrolyte layer. This modification would be made with the expectation that the simple substitution would achieve the predictable result of extending the life of the fuel cell.
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
However, modified Kim does not disclose wherein the ScCeSZ electrolyte layer and the SDC electrolyte layer occurs at temperatures from about 1,200 0C to about 1,300 0C.
Ramousse teaches a ceramic device suitable in solid oxide fuel cells ([0001]). Ramousse teaches the ceramic device can include doped zirconia and/or doped ceria ([0058]). Ramousse teaches for doped zirconia based samples, sintering temperatures from 1100-1300 0C are required ([0075]). Ramousse teaches for ceria based oxides, sintering temperatures between 1050-1300 0C are required ([0075]). 
While Ramousse does not explicitly teach the material of ScCeSZ (a zirconia based powder), Ramousse does teach that zirconia based samples electrolyte layer and the SDC 0C to about 1,300 0C, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (See MPEP § 2144.05)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Ramousse within the fuel cell of modified Kim and chosen a temperature at which the layers would occur within the claimed range. 
Further, Ramousse teaches “a problem occurring during the production of multilayer structures for ceramic devices at high temperatures is the interdiffusion and reaction between materials of adjacent layers. Generally speaking, the higher the temperature especially during the sintering step is, the higher the amount of interdiffusion between adjacent layers will be. As the sintering temperature is however advantageously lowered with the method of the present invention, the amount of interdiffusion is reduced or suppressed, leading to less unwanted side reactions.” ([0056]).
Therefore, the sintering temperature is a result-effective variable that is up to one of ordinary skill in the art to decide based on what amount of interdiffusion and reactions between materials of adjacent layers is desired. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).


Regarding claim 9, Kim discloses a solid oxide fuel cell (unit cell, [0042], [0043]) comprising an anode support (anode layer, 42 in Fig. 1 for example, [0043]), a NiO-ScCeSZ anode functional layer disposed on top and in contact with the anode support (anode function layer “AFL”, [0045]), a ScCeSZ electrolyte layer disposed on top of and in contact with the anode functional layer (electrolyte layer, 44 in Fig. 1 for example, [0044]), an electrolyte layer disposed on top of and in contact with the ScCeSZ electrolyte layer (reaction barrier layer, 46 in Fig. 1 for example, [0049]), and a cathode layer disposed on top of and in contact with the SDC electrolyte layer (cathode layer, 48 in Fig. 1 for example, [0049]). 
Kim discloses the thickness of the ScCeSZ electrolyte layer may be less than about 100 micrometers ([0044]). 
While Kim does not explicitly disclose the thickness of the ScCeSZ electrolyte layer ranges from about 1.5 μm to about 2.5 μm, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
While Kim does discloses that the electrolyte layer disposed on top of and in contact with the ScCeSZ electrolyte layer may be a gadolinium doped ceria oxide (“GDC”) membrane, Kim does not disclose that the electrolyte layer disposed on top of and in contact with the ScCeSZ electrolyte layer is a samarium doped CeO2 (SDC) electrolyte layer. 
Kobayashi teaches a fuel cell (1 in Fig. 1 for example, C3 / L20-22) including a barrier layer (13 in Fig. 1 for example) that contains a ceria-based material (C3 / L55-63).                         
                            
                                
                                    (
                                    C
                                    e
                                    ,
                                    G
                                    d
                                    )
                                    O
                                
                                
                                    2
                                
                            
                        
                    ) or samarium-doped ceria (SDC:                         
                            
                                
                                    (
                                    C
                                    e
                                    ,
                                    S
                                    m
                                    )
                                    O
                                
                                
                                    2
                                
                            
                        
                    , C3 / L64-66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Kobayashi and substituted the a gadolinium doped ceria oxide (“GDC”) electrolyte layer of Kim with the samarium-doped ceria (SDC:                         
                            
                                
                                    (
                                    C
                                    e
                                    ,
                                    S
                                    m
                                    )
                                    O
                                
                                
                                    2
                                
                            
                        
                    ) barrier layer of Kobayashi to provide a samarium doped CeO2 (SDC) electrolyte layer disposed on top of and in contact with the ScCeSZ electrolyte layer. This modification would be made with the expectation that the simple substitution would achieve the predictable result of extending the life of the fuel cell.
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Kobayashi further teaches the thickness of the barrier layer (13) may be 30 μm or less (C4 / L4).
While Kobayashi does not explicitly teach the thickness of the SDC electrolyte layer ranges from about 9.5 μm to about 10.5 μm, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
0C to about 1,300 0C.
Ramousse teaches a ceramic device suitable in solid oxide fuel cells ([0001]). Ramousse teaches the ceramic device can include doped zirconia and/or doped ceria ([0058]).Ramousse teaches for doped zirconia based samples, sintering temperatures from 1100-1300 0C are required ([0075]). Ramousse teaches for ceria based oxides, sintering temperatures between 1050-1300 0C are required ([0075]). 
While Ramousse does not explicitly teach the material of ScCeSZ (a zirconia based powder), Ramousse does teach that zirconia based samples electrolyte layer and the SDC electrolyte layer occurs at temperatures from about 1,200 0C to about 1,300 0C, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (See MPEP § 2144.05)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Ramousse within the fuel cell of modified Kim and chosen a temperature at which the layers would occur within the claimed range. 
Further, Ramousse teaches “a problem occurring during the production of multilayer structures for ceramic devices at high temperatures is the interdiffusion and reaction between materials of adjacent layers. Generally speaking, the higher the temperature especially during the sintering step is, the higher the amount of interdiffusion between adjacent layers will be. As the sintering temperature is however advantageously lowered with the method of the 
Therefore, the sintering temperature is a result-effective variable that is up to one of ordinary skill in the art to decide based on what amount of interdiffusion and reactions between materials of adjacent layers is desired. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2014/0199612 A1) in view of Kobayashi et al (US 8835077 B2) further in view of Ramousse et al (US 20140010953 A1) applied to claim 1, and further in view of  Sakar et al (US 2004/0121222 A1).
Regarding claim 4, modified Kim discloses all of the limitations of claim 1 as set forth above. Modified Kim discloses a fuel cell comprising an anode support, an anode functional layer disposed on top and in contact with the anode support, a ScCeSZ electrolyte layer disposed on top of and in contact with the anode functional layer, a samarium doped CeO2 (SDC) electrolyte layer disposed on top of and in contact with the ScCeSZ electrolyte layer, and a cathode layer disposed on top of and in contact with the SDC electrolyte layer.
However, modified Kim does not disclose wherein the thickness of the anode functional layer ranges from about 5 μm to about 50 μm.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Sakar within the fuel cell of Kim to provide an anode functional layer with a thickness of 5 μm with the expectation that the anode functional layer at this thickness would be able to resist volume-change-induced cracking. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Grace Byram whose telephone number is (571)272-0690.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Maria Laios/Primary Examiner, Art Unit 1727